Earl Warren: Number 35, Nicholas A. Stirone, Petitioner, versus United States of America. Mr. Barnett, you may proceed with your argument.
Wayne G. Barnett: Mr. Chief Justice, and may it please the Court. Before returning to the question of the effect to the variance, I would like to clarify the distinction I made yesterday in speaking of the steel commerce issue between the scope of the Hobbs Act and the scope of the Fair Labor Standards Act. I pointed out that the -- the dissenters in the lower court had relied upon Fair Labor Standards Act cases in support of the view that only in effect upon present commerce instead of future commerce would bring it within the act. I noted that the Fair Labor Standards Act cases are -- that these were the so-called new construction doctrine cases were based upon an interpretation and application of the specific standard of that Act, the application to persons engaged in commerce. And I noted that whatever the validity of the distinction for that purpose, it would not be applicable to an act which applied to activities affecting commerce. Now when I'm saying that, I don't mean to imply the distinction is valid under the Fair Labor Standards Act and in fact the Court has at least greatly limited if not over -- overruled the new construction doctrine there. In addition there's a second branch of coverage in the Fair Labor Standards Act to persons engaged in the production of goods for commerce? And in applying that, the Court has in fact applied it to those engaged in operations which lead towards the future production of goods. The case to which I refer is Warren-Bradshaw which is decided in our brief at -- at that page 34. There the Act was held applicable to an independent contractor engaged in preliminary drilling of oil well. With his equipment he could only go down to a stated depth, which would be short of the oil sand and the owner thereafter engaged other persons to bring in the well. Nevertheless, the employees of the contractor doing the first stage of drilling were held to be covered by the Fair Labor Standards Act because their operations were necessary to the future production of oil and we think the relationship of the construction of the steel plant's future production of steel is virtually the same and it may well be that the Fair Labor Standards Act would apply to Rider's employees. I don't argue that case here, but in relying on the broader scope of the Hobbs Act, I don't mean to imply that the -- the Labor Standards Act would not apply. Returning to the variant point, I would like -- if I may briefly to outline our position, I think there are really two questions. The first is whether he was in fact convicted for a crime for which he was not indicted, whether there are two crimes and if that is so, as I said yesterday, we would agree that the judgment should be reversed. In our view, there is very little question but that the extortion was one crime and the effect on commerce is simply of the jurisdictional element to make -- bring it within the federal jurisdiction. And in fact, we think the indictment would not be fatally defective if it did not allege at all the specific channels though which interstate commerce was affected. Now, it is true here as Mr. Justice Whittaker pointed out that we did allege one of the means by which that effect was felt and that might in a particular case work to the prejudice of the -- of the defendant by misleading him as to what he has to prepare for.
Speaker: Do you think that in bringing this indictment (Inaudible)
Wayne G. Barnett: Well, as I said yesterday, we do allege the fact that the concrete goes into the steel mill. But I have to concede that we do not allege the fact that the steel products would go into interstate commerce, and in that sense we have not alleged the full -- all of the elements that we have to prove on that. It may be that the act was noticed.
Potter Stewart: Excuse me.
Wayne G. Barnett: I'm sorry.
Potter Stewart: I beg your pardon. The movement of the concrete itself was intrastate, wasn't it?
Wayne G. Barnett: Oh yes, it was sir. His plant was located just a few miles from the --
Potter Stewart: And the charge in the indictment alleges that the -- that it was interstate in effect.
Wayne G. Barnett: Yes, yes.
Speaker: I notice in the Bill of Particulars, the one in Number 1(a) which inquires as to what the interstate commerce was that I can't find that that was -- an answer to that was given, the motion to develop particulars requires as to that the Bill of Particulars themselves doesn't seem to cover it.
Wayne G. Barnett: I -- I -- as I remember the Bill of Particulars was directed -- I -- I think the questions were directed towards the sand commerce and I think you're quite right.
Speaker: 1 (a) says, “State where the interstate commerce referred to in paragraph 2 originated and where it ended.”
Wayne G. Barnett: Yes, yes. Well it doesn't say, “The interstate commerce it was referred to in an indictment was the sand commerce.” I -- I'm not denying that and that was -- that was true up until the trial. I don't think at anytime prior to the trial had we specifically spelled out the steel theory and it -- it brought us a -- a new theory introduced at that point and in that sense perhaps is -- was error, but I -- I think as rule 50 says the Court should notice only a prejudicial error.
William J. Brennan, Jr.: I gather than it's as Justice Harlan did you say that question 1(a) was or was not answered?
Wayne G. Barnett: It was answered only in terms of the sand commerce.
William J. Brennan, Jr.: Well I see -- but the actual answer is not in the record, is it?
Wayne G. Barnett: Oh, I'm sorry.
William J. Brennan, Jr.: I've noticed --
Wayne G. Barnett: I think it was not in the --
William J. Brennan, Jr.: It seems to start with the answer to question six at page 112(a).
Wayne G. Barnett: No, that was not required to be answered. I -- I -- I'm wrong on that. It was only question six on, I think it was, that were answered in the Bill of Particulars, but that issue has not been raised here.
Speaker: I suppose you can read where it would say it's referring only to sand because it refers to paragraph 2 of the question.
Wayne G. Barnett: Of the question, I think that's probably right because I say -- that the -- we were not directed to answer that. I know -- I don't know why the -- the motion was limited but that is not an issue here. But it -- but it is true that -- that we do not -- specifically raise the steel theory until the trial, other than alleging the fact of the destination -- the construction of the steel mill.
William J. Brennan, Jr.: Or what about this -- it there any significance to show Mr. Barnett to be attached to the concluding words to paragraph 2 of the indictment and more particularly from outside the State of Pennsylvania into the State of Pennsylvania, that would not be pertinent to steel, would it?
Wayne G. Barnett: Well, I can make it pertinent by the raw materials used in steel production, but I -- I think I have to agree that that alluded to the sand commerce and -- and not to the steel commerce.
Earl Warren: Mr. Barnett, suppose there was not sufficient evidence for any of the jurors to find that the sand was in commerce, do you -- is it your contention that the man should still be convicted on the steel theory?
Wayne G. Barnett: Yes, sir. Yes sir that as -- as -- we do not think that you have specify in the indictment.
Earl Warren: Suppose six -- suppose six jurors were of the opinion that -- that the sand was not in commerce and six jurors were of the opinion that the steel was not in commerce but together they -- they found him -- found him guilty.
Wayne G. Barnett: I -- I -- I'm not -- I'm not sure of the answer to that -- whether the jurors are supposed to be unanimous on alternative instructions whether the -- the jurors can divide on -- on alternative instructions. My guess would be that that they are to be unanimous on -- on the -- a single instruction. But in any event --
Earl Warren: Is there any way you can establish in this case that they were -- all agreed that the sand was the issue?
Wayne G. Barnett: Oh, not at all, not at all.
Earl Warren: Or that the steel was the issue?
Wayne G. Barnett: No, no. We have to agree that we cannot tell from the jury's verdict which they found and they may have gone on the steel issue.
Felix Frankfurter: They could have found with implied obedience or attempted obedience to the charge of the Court that the steel thing is -- or this is our objective but it's not in cause, couldn't they?
Wayne G. Barnett: Yes, they -- they certainly could have and I would like to point out, on the sand commerce the only fact that had to be established was that these barge movements did take place and the barge movements were established by unconvertible records of the dredging company and also the slag company which corroborated with one another. There was no dispute that the sand movements did take place and we later argued that the conviction could be sustained simply on the ground, but there was no dispute about that issue. That's not the point I'm arguing now, however. But -- but we think that this is the kind of variance which is relevant only if it's prejudicial. That -- that it is not fatal per se and that there certainly was no prejudice in meeting the proof that the steel didn't move in interstate commerce.
Hugo L. Black: You are in effect -- you in effect are arguing there, are you not, that this would be acceptable (Inaudible)
Wayne G. Barnett: Well we could --
Hugo L. Black: (Inaudible) I suppose it's pretty well settled that the Government has to prove these allegations as being part of the charge?
Wayne G. Barnett: Well, that -- that is right. I think the question is what degree of specificity is required in the indictment, whether it would be sufficient just to allege that the extortion delayed and obstructed interstate commerce without spelling out the ways in which that happened, but the Court said --
Hugo L. Black: The Court didn't have anything to say as it said it all, that it had appeared to be interstate commerce.
Wayne G. Barnett: Oh, I think we do have to allege that and that is the center on --
Hugo L. Black: Did you allege that practice at all?
Wayne G. Barnett: Yes, yes. Well --
Hugo L. Black: And that if you do allege more in fact it is not prejudicial at all?
Wayne G. Barnett: Well no, it is fatal only if it's prejudicial. In fact we think you have to look at the whole trial to see if the man was prejudiced or surprised by this.
Felix Frankfurter: How do you -- how do you determine -- how do you go about determining that --
Wayne G. Barnett: Well in --
Felix Frankfurter: Put to one side, if you put to one side, as I gather you do, the confusion that it's taking (Inaudible) in conflict with the defendant, in his conception was -- was irrelevant in the theory of issue.
Wayne G. Barnett: Well, I -- I --
Felix Frankfurter: How do you determine whether it's prejudicial -- it was just a -- explicitly one thing and then -- and then it's saying explicitly on something else?
Wayne G. Barnett: I don't think the counsel was confused.
Felix Frankfurter: You mean you objected to the materiality.
Wayne G. Barnett: Well I -- I -- there was a -- a colloquy that followed that and we explained the reason we were introducing it and he then answered that he did not think the effect on steel commerce was substantial enough to satisfy the statutory requirement, the legal argument that he's making here. And that is the only argument he has ever made during the whole course of the trial in about either sand commerce or steel commerce.
Felix Frankfurter: But the effect of the admission of that contested author of evidence by the U.S. Attorney was, that it pertained to commerce as though the indictment had charged, it was implicit there that this obstructed interstate commerce. Now it doesn't follow because of indictment was is no simple term for which the Bill of Particulars was or was not asked, that that allegation is sufficient and broad enough to let in any phase of obstruction that if you do not rest on that kind of a broad indictment, or confine it that you're equally obliged.
Wayne G. Barnett: Well -- well, I think that if it weren't -- if it were not essential to allege in a specific way in which interstate commerce is affect --
Felix Frankfurter: I don't think it is myself.
Wayne G. Barnett: -- then I do not think -- see how we resolve because we specify one way except for the possibility of the prejudice and as I say, the evidence of the steel sales in interstate commerce was introduced in the second day of trial, no request for continuance was ever made and no suggestion at all that he was unable to meet that evidence of the single fact --
Felix Frankfurter: But the trial isn't merely what the lawyers do. A trial is also what the judge does and charges, but if the judge steps outside the scope and confinement of the indictment then he is from my point of view not capable of having really charging the jury.
Wayne G. Barnett: Yes, I -- I would like to deal with that. I think it is the responsibility of the lawyer to call the matter to the judge's attention. I think that's the very purpose of rule 30 which provides that that no error may – may be assigned to an instruction unless it is specifically objected to for stated reasons.
Felix Frankfurter: Do you think that applies even if you travel outside the scope of the indictment? I'm assuming --
Wayne G. Barnett: Yes, yes.
Felix Frankfurter: -- for these questions that he did travel outside the scope of the indictment.
Wayne G. Barnett: No, I think this is also with the plain error, under Rule 52(a) but I -- I think this was not done.
Earl Warren: Mr. Von Moschzisker.
Michael Von Moschzisker: Mr. Chief Justice, may it please the Court. When we asked for a Bill of Particulars, so we could find out among other things what commerce they meant to be talking about, the Government opposed the grant of the bill and that's why that paragraph hasn't been answered and then in the Government's opening in this case particularly the part at 520(a) and 521(a) and most particularly the top of 521(a) in their opening, they told us the commerce they were talking about was the sand.
Speaker: But it is true that at the time this evidence was introduced as to the future potentialities of the steel mill that you were put on notice at that time that the Government rightly or wrongly was going to rely on that evidence as part of its -- the commerce phase if it's in that -- of its case.
Michael Von Moschzisker: It is true that we were so put on notice after the trial began and it is also true that no grand jury ever made a prima facie case of such as felony or prima facie finding if it's a felony. Yes, sir.
Speaker: Well the basic question on that is, on the indictment is whether the Government even though it didn't have to specify it at all what the commerce was that it was relying on by having specified sand, was thereafter precluded it from introducing any other elements of obstruction of commerce.
Michael Von Moschzisker: I would so argue if necessary sir, I think they were obliged to show in their indictment what commerce they were talking about because this statute prohibits obstructing commerce by extortion. It's not like the Labor Management Relations Act which prohibits a labor leader from accepting money from an employer whose business affects commerce. Here the extortion has to affect the commerce and not as what I should have more truly answered Mr. Justice Whittaker yesterday. Sure, that sand on one barge may have been in commerce, sir or the record is somewhat ambiguous on that, but even if it was, the crime couldn't be made out. If I ran a corner cigar store and some of my cigars came from another State that would be commerce just like the sand on that one alleged barge. But if a holdup man came in and held up my cigar store, I say the effect on interstate commerce would be the same as that in this case and the effect is not enough for congressional jurisdiction. The extortion has to affect commerce. It's not enough for the business or the victim to which to affect commerce, you have to do something like hijacking a truck or stopping something from actually moving in commerce. Here, that was not done. What's that?
Felix Frankfurter: In the statute, I don't suppose anybody would argue that the statute such as, every extortion of an owner of a business who might be subject, who would be subject to the Fair Labor Standards Act.
Michael Von Moschzisker: I would not have supposed anybody would argue that, but when they come before Your Honors and cite the Sullivan case, in support of that position here, wonder. Good afternoon, Mr. Chief Justice.